--------------------------------------------------------------------------------

Exhibit 10.4


SUBSCRIPTION AGREEMENT


CONVERTIBLE PROMISSORY NOTE


 
1.
Subscription.



a.           Offering. The undersigned understands that R SQUARED CONTRACTING,
INC., a corporation organized and existing under the laws of the State of
California (the “Company”), is offering to sell up to an aggregate $750,000.00
principal amount of unsecured convertible promissory note (the Notes), with a
required minimum raise of $250,000.00. A copy of the Note is attached hereto as
Appendix A, and the terms of the Note are incorporated herein.  The proceeds
from the Note will be used to fund the expansion of, and further develop the
product lines of the Company, pay the expenses of the instant transaction, and
fund working capital needs.  In addition to this Subscription Agreement, the
undersigned had received and reviewed certain Company documents, including
without limitation the Summary of Company Background and the Investor Risk
Factors attached thereto (hereinafter “Investor Packet” collectively), which
relates to this Offering (hereinafter “Offering”). The undersigned understands
that the minimum Note principal is Two Hundred Fifty Thousand Dollars
($250,000.00).


b.           Manner of Subscription.  The undersigned Subscriber hereby
subscribes for and agrees to purchase $50,000.00 principal amount of the Notes
on the terms and conditions described herein.  The undersigned hereby delivers
to the Company two executed copies of this Subscription Agreement.  Upon receipt
of such funds, the Company agrees to deliver to the undersigned a Note in the
aggregate principal amount of the subscription price then paid.


c.           The Subscriber represents that the Subscriber is an “Accredited
Investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Act”) and that the Subscriber is
able to bear the economic risk and illiquidity of an investment in the
Securities.


2.             Representation and Warranties.  The undersigned represents and
warrants to the Company as follows:


a.           I have received and read, and I understand, the contents of the
Investor Packet as well as the terms and conditions presented to me by the
Company, which contain important information relating to the Company and the
Offering and have relied solely on those documents; no oral representations have
been made or oral information furnished to the undersigned in connection with
the purchase of the Shares which were in any way inconsistent with the Investor
Packet.


b.           I have, or my Purchaser Representative, as defined in Regulation D
under the Securities Act of 1933, as amended (hereinafter “Act”), has had the
opportunity to seek from the Company or its representative(s), and have received
from such parties, all information deemed necessary by the undersigned to
evaluate the merits and risks of the Offering.  I have, or my Purchaser
Representative has, had the opportunity to verify the accuracy of the
information contained in the Investor Packet and to seek investment, tax, or
legal counsel prior to investing in the Company.


c.           I understand that the Securities offered by my subscription to the
Note will not be registered for sale under the 1933 Act or registered or
qualified under any state securities laws in reliance upon exemptions from such
registration and qualification, and that such exemptions depend in large part on
my representations and warranties herein.




Subscription Agreement
Page 1 of 9

 
 

--------------------------------------------------------------------------------

 

d.           If I am acting in a representative capacity for a corporation,
partnership, trust or other entity, or as agent for any person or entity, I have
full authority to execute this Subscription Agreement in such capacity.


e.           The Securities offered by my subscription to the Note are being
purchased for my own account for investment and not with a view to resale or
distribution to any person, corporation or other entity.  I also understand that
there will not be any public market for the sale of such Shares at the time of
execution of this Agreement.


f.           I have carefully reviewed the Investor Packet, and have made my own
examination of the investment, as well as the accounting and tax aspects of this
transaction, and will depend on the advice of my own counsel and accountants,
and I agree that the Company has no responsibility with respect to such matters
or such advice.


g.          I understand the Securities offered by my subscription to the Note
are a speculative investment which involve a substantial degree of risk of loss
of a substantial portion or possibly my entire investment in the Company.  I
understand and take full cognizance of the risk factors related to the purchase
of the Shares, including without limitation, those set forth in the Investor
Packet.


h.          I am financially responsible, able to meet all obligations
hereunder, and I acknowledge that this investment will be long-term, and by its
nature, speculative.  Additionally, I am capable of bearing the high degree of
economic risks and burdens of this venture including, but not limited to, the
possibility of complete loss of investment and the lack of a public market which
may make it impossible to readily liquidate the investment whenever desired.


i.            I am an “accredited investor” as the term is defined in Regulation
D under the Act or am, otherwise, a sophisticated, knowledgeable investor
(either alone or with the aid of a Purchaser Representative) with adequate net
worth and income for this investment.  I have knowledge and experience in
financial and business matters (either alone or with the aid of a purchaser
representative), am capable of evaluating the merits and risks of an investment
in the Company and its proposed activities and have carefully considered the
suitability of an investment in the Company for my particular financial
situation and have determined the Shares are a suitable investment.


j.           All information which I have provided to the Company, including
without limitation, my financial positions and my knowledge of financial and
business matters is true, correct and complete as of the date of execution of
this Subscription Agreement.  I understand that the Company will rely, to a
material degree, upon the representations contained herein.


k.           I understand that I will not be able to cancel, terminate, or
revoke this Subscription Agreement and it will survive my death or disability,
if I am an individual.


l.            I am aware that no federal or state agency has made any finding or
determination as to the fairness of investment in, nor any recommendations or
endorsement of, the Shares.


m.          I understand that the Shares are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Act and applicable state securities laws, pursuant to
registration or exemption therefrom.


n.           I understand that at no time has it been explicitly or implicitly
represented, guaranteed, or warranted to the undersigned by the Company, the
agents and employees of the Company, or any other person that: (1) the
undersigned will or will not have to remain as owner of the Shares an exact or
approximate length of time; (2) a percentage of profit and/or amount or type of
consideration will be realized as a result of this investment; (3) any case
dividends from Company operations or otherwise will be made to shareholders by
any specific date or will be made at all; or (4) any specific tax benefits will
accrue as a result of any investment in the Company.




Subscription Agreement
Page 2 of 9

 
 

--------------------------------------------------------------------------------

 

o.          The offer to subscribe to the Note was communicated by the Company
in such a manner that I was able to ask questions of, and receive answer from,
the Company concerning the terms and conditions of this transaction and that at
no time was I presented with, or solicited by, any leaflet, public promotional
meeting, newspaper article or magazine article, radio or television
advertisement, or any other form of advertising or general solicitation.


p.           I certify, under the penalty of perjury, that (1) the Social
Security Number or Tax Identification Number set forth herein is correct and
complete; and (2) that I am not subject to backup withholding as a result of a
failure to report all interest or dividends, or the Internal Revenue Service has
notified me that I am no longer subject to backup withholding.


q.           I acknowledge and understand that the Investor Packet reflects the
Company’s intentions and estimates at the current time and, as with any
developing company, the precise elements of the Company’s places can be expected
to change from time to time.


3.             Indemnification.  I hereby indemnify the Company, its affiliates,
and its agents, and hold them harmless from and against any and all loss,
damages, liability or expense, including costs and reasonable attorneys’ fees,
incurred by the Company (or its affiliates or agents) by reason of or in
connection with any misrepresentation made by me, any breach of any of my
warranties, or my failure to fulfill any of my covenants or agreements under
this Subscription Agreement.  This Subscription Agreement and the
representations and warranties contained herein shall survive my purchase of the
Shares and shall be binding upon my heirs, executors, administrators,
successors, and assigns.


4.             Revocation.  I understand that I may not cancel, terminate, or
revoke the offer to subscribe to the Note for a period of sixty (60) days or any
agreement hereunder at any time and that this Agreement shall survive my death
or disability and shall be binding upon my heirs, executors, administrators,
beneficiaries, successors and assigns.


5.             Acceptance or Rejection of Subscription.  The undersigned
understands that:


a.           The Company reserves the right to reject any subscription, in whole
or in part, at the sole discretion of the Company for any reason;


b.           This subscription will be accepted or rejected within sixty (60)
days from receipt thereof and will be effective only upon acceptance by the
Company; and


c.           Upon acceptance of the subscription by the Company, the
subscription will be irrevocable.


6.             Market Stand-off Agreement.  The undersigned, (on behalf of
itself, its successors, and its assigns), agrees not to sell or otherwise
transfer or dispose of any Shares acquired in the Offering, including any Shares
acquired upon exercise of the Warrants, for a period not to exceed one hundred
eighty (180) days following the effective date of a registration statement of
the Company filed under the Securities Act in connection with an underwritten
public offering of the Company’s Common Stock if so requested by the underwriter
of such offering.  The Company may impose stock transfer instructions with
respect to the Securities subject to the foregoing restriction until the end of
such period.




Subscription Agreement
Page 3 of 9

 
 

--------------------------------------------------------------------------------

 

7.              Certain Securities Law Matters.


a.           The Securities offered by my subscription to the Note shall not be
sold, assigned, transferred or pledged except upon satisfaction of the
conditions specified in this Section 7, which conditions are intended to ensure
compliance with the provisions of the Act.  The undersigned will cause any
proposed purchaser, assignee, transferee, or pledge of the Shares held by the
undersigned to agree to take and hold such securities subject to the provisions
and conditions of this Section 7.


b.           Each certificate representing (1) the Shares and (2) any other
securities issued in respect of the Securities offered by my subscription to the
Note, upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall (unless otherwise permitted by the
provisions of Section 7c below) be stamped or otherwise imprinted with a legend
substantially in the following form (in additional to any legend required under
applicable state securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY
RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO IT
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.  COPIES OF THE AGREEMENT COVERING
THE PURCHASE OF THESE SHARES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT
NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO
THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
CORPORATION.


The undersigned consents to the Company making a notation on its records and
giving instructions to any transfer agent of the Shares in order to implement
the restrictions on transfer established in this Section 7.


c.           The undersigned agrees to comply in all respects with the
provisions of this Section 7.  Prior to any proposed sale, assignment, transfer
or pledge of any Shares, unless there is in effect a registration statement
under the Act covering the proposed transfer, the undersigned thereof shall give
written notice to the Company of the undersigned’s intention to effect such
transfer, sale, assignment, pledge.  Each such notice shall describe the manner
and circumstances of the proposed transfer, sale, assignment, or pledge in
sufficient detail, and shall be accompanied with, at the undersigned’s expense,
evidence satisfactory to the Company of the effect that the proposed transfer of
the Shares without registration under the 1933 Act or applicable state
securities law.


8.             Investor Information.  The Company may only accept subscriptions
from persons who meet certain suitability standards; accordingly the undersigned
shall complete and return to Company the Investor Questionnaire which has been
provided herewith.


9.             Miscellaneous.


a.           All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the Company and the undersigned at
the address as set forth below.




Subscription Agreement
Page 4 of 9

 
 

--------------------------------------------------------------------------------

 

b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California without reference to conflict of law
principles.  Further, all parties hereto agree to the exclusive personal
jurisdiction of the Courts of the State of California, County of Los Angeles
and/or the United States District Court, Central District of California.


c.           This Agreement constitutes the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous understandings, representations, warranties, or
agreements (whether oral or written) and may be amended only by a writing
executed by all parties.


d.           The undersigned acknowledges that Company may, in its sole and
absolute discretion, accept or reject this subscription offer, whether in whole
or in part.


10.            Certification.  The undersigned represents to Company that (1)
the information contained herein or provided hereunder is complete and accurate
as of the date hereof and may be relied upon by Company; and (2) the undersigned
will notify Company immediately of any change in any such information occurring
prior to the acceptance of the subscription and will promptly send you written
confirmation of such change.  The undersigned hereby further certifies that he
has read and understands, and has had sufficient time to read, consult with
independent counsel, and understand, the contents of the Investor Packet and
this Subscription Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the date first set forth above.


Subscriber’s Name:  ________________________________________
(print or type)


Subscriber’s Signature:  _____________________________________


Name:  ___________________________________________
(name of authorized representative, if applicable)


Its: ______________________________________________
(title of authorized representative, if applicable)


Social Security Number:  ___________________________________
 
Subscriber’s Note Amount:
 
Check One:
   
$
     
□ Check enclosed
           
□ Wire transfer initiated on
           
□ Amount previously sent on
   

 
 
Subscriber’s Mailing Address:
 
Subscriber’s Alternative Address:
(for formal notice)
                                       
Attention:
   
Attention:
   
Telephone:
   
Telephone:
   
Facsimile:
   
Facsimile:
   

 


Subscription Agreement
Page 5 of 9

 
 

--------------------------------------------------------------------------------

 

APPENDIX A


NEITHER THIS NOTE NOR THE SHARES OF  EQUITY INTEREST ISSUABLE UPON CONVERSION OF
PRINCIPAL HEREOF OR INTEREST HEREON HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION
(TOGETHER, THE “SECURITIES LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH
SECURITIES LAWS AND UNTIL THE ISSUER THEREOF SHALL HAVE RECEIVED AN OPINION FROM
COUNSEL ACCEPTABLE TO IT THAT THE PROPOSED DISPOSITION WILL NOT VIOLATE ANY
APPLICABLE SECURITIES LAWS.




CONVERTIBLE NOTE


Principal Amount:  $25,000.00
October 22, 2009



For Value Received, R SQUARED CONTRACTING, INC., a California Corporation (the
“Company”), hereby promises to pay to the order of Edward Borlenghi (“Holder”),
the principal sum of Twenty Five Thousand AND NO/100 DOLLARS ($25,000.00),
together with interest on the unpaid principal balance thereof at the annual
rate of eight percent (8%), payable semi-annually in arrears in cash.


Article 1
Payments


1.1            Principal and Interest.  The entire outstanding principal amount
of the Notes, together with accrued but unpaid interest thereon, will be due and
payable on the earlier of: (1) twenty-four (24) months from the date of issuance
or (2) upon receipt by either Company of financing, whether through debt or
equity, resulting in gross proceeds of at least $3 million.


1.2            Manner of Payment.  All payments of principal and interest shall
be made at such place as Holder shall designate to the Company in writing.  If
any payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall not be taken into account in calculating the amount
of interest payable under this Note.  “Business Day” means any day other than a
Saturday, Sunday or legal holiday in the District of Columbia.


Article 2
Conversion
 
2.1           Conversion.  Should Company complete any financings, debt or
equity, which include any equity component or provide for a right to convert
into equity, and if the entire principal of the loan remains outstanding, the
Holder (investor) shall have the option to convert, on an all-or-none basis, the
entire principal and outstanding interest of this Note into said financing at a
price equal to eighty-five percent (85%) of the purchase price of said
financing.
 
Article 3
Registration of Shares


3.1           Registration.  If the Company or any successor or parent company
shall determine at any time to proceed with the preparation and filing with the
SEC of a Registration Statement in connection with the proposed offer and sale
of any of its securities by it or any of its security holders (other than a
registration statement on Form S-4, S-8 or other similar limited purpose form),
the Company will give written notice of its determination to Holder.  Upon
receipt of a written request from Holder within thirty (30) days after receipt
of any such notice from the Company, the Company will, except as herein
provided, at its sole cost and expense (other than customary underwriting
discounts or commissions) cause all Shares to be included in such Registration
Statement, all to the extent required to permit the sale or other disposition by
Holder of such Shares. The obligation of the Company under this provision shall
be unlimited as to the number of Registration Statements to which it applies,
but shall terminate 4 years after issuance of the Loan.




Subscription Agreement
Page 6 of 9

 
 

--------------------------------------------------------------------------------

 

Article 4
Holder Qualifications
 
 
4.1           Qualified Holder.  The Holder of this note is a qualified entity
or individual, having sufficient funds, as set forth in the Company’s materials
provided, to make the Loan pursuant to this Note.  Holder attests that no part
of the funds used by Holder to fund this Note or to acquire shares in the
Company by Conversion of the Note constitutes assets of any “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, or other “benefit plan investor” (as defined
in U.S. Department of Labor Reg. Section 2510.3-101 et seq, as amended) or
assets allocated to any insurance company separate account or general account in
which any such employee benefit plan or benefit plan investor (or related trust)
has any interest.


4.2           Company Materials.  The Holder has received and reviewed the
Company Material provided contemporaneously with this Note, and has reviewed and
completed the attached Investor Qualification Statement prior to funding the
Note; the Holder has answered the Investor Qualification Statement completely
and accurately and has had an opportunity to, and has, sought professional
advice prior to funding the Note.


4.3           Risk Factors.  Included in the Company Materials provided to
Holder is a document entitled Risk Factors.  Holder has reviewed the Risk
Factors associated with ownership of shares in the Company, upon Conversion, and
understands said risk factors.  Prior to funding the Note, Holder has had an
opportunity to, and has, reviewed the Risk Factors with professional advisors of
Holder’s choosing, and a subsequent Conversion election by Holder is made with
full knowledge and understanding of said Risk Factors.


Article 5
Default and Remedies


5.1           Default.  The occurrence of any of the following events shall
constitute a “Default” under this Note:


(a)         Company’s failure to remit to Holder the principal or interest
hereof as the same becomes due hereunder;


(b)         Company’s assignment for the benefit of creditors, or filing of a
petition in bankruptcy or for reorganization or to effect a plan or arrangement
with creditors;


(c)         Company’s application for, or voluntary permission of, the
appointment of a receiver of trustee for any or all Company property;




Subscription Agreement
Page 7 of 9

 
 

--------------------------------------------------------------------------------

 

(d)         any action or proceeding described in the foregoing paragraphs (b)
and (c) is commenced against Company and such action or proceeding is not
vacated within 60 days of its commencement;


(e)         Company’s dissolution or liquidation; or


5.2            Remedies Upon Default.  Upon any Default:


(a)          Holder may without further notice declare the entire remaining
Principal Amount of this Note, together with all interest accrued thereon,
immediately due and payable; and Holder’s failure to declare the entire
remaining principal sum of this Note, together with all interest accrued
thereon, immediately due and payable shall not constitute a waiver by Holder of
its right to so declare at any other time;


(b)         Holder may employ an attorney to enforce its rights and remedies
hereunder and Company hereby agrees to pay Holder’s reasonable attorneys’ fees
and other reasonable expenses incurred by Holder in exercising any of Holder’s
rights and remedies upon Default; and


(c)         Holder’s rights and remedies provided hereunder shall be cumulative
and may be pursued singly, successively or together in Holder’s sole discretion;
and Holder’s failure to exercise any such right or remedy shall not be a waiver
or release of such rights or remedies or the right to exercise any of them at
another time.


Article 6
General Provisions


6.1           Waiver of Protest, Presentment and Notice.  The Company hereby
waives presentment, demand for payment, notice of nonpayment or dishonor,
protest, and notice of protest, and agrees to continue to be bound for the
payment of principal, interest and all other sums due under this Note
notwithstanding any extension or alteration of the time or terms of payment
hereon, any renewal or any acceptance of security of any kind.  Company also
hereby waives the right to protest the domestication or collection of any
judgment obtained against the Company with respect to this Note in any
jurisdiction where the Company may now or hereafter maintain assets or be
registered or qualified to transact business.


6.2           Obligations Absolute.  Company’s obligations hereunder are
absolute, and Company hereby waives any and all rights to offset, deduct or
withhold any payments or charges due hereunder for any reason whatsoever.


6.3           Priority. The Loan evidenced by this Note shall be senior to all
existing debt and preferred issuances.


6.4           Entire Agreement- Governing Law.  This Note constitutes the full
and entire understanding and agreement between the parties with regard to the
subject matter hereof. This Note shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflicts-of-law principles.


6.5           Severability.  If any provision in this Note is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Note will remain in full force and effect.  Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.




Subscription Agreement
Page 8 of 9

 
 

--------------------------------------------------------------------------------

 

6.6            Waiver of Right or Remedy.  No waiver of any right or remedy
under this Note shall be valid unless in writing executed by the Holder hereof,
and any such waiver shall be effective only in the specific instance and for the
specific purpose given.  All rights and remedies of all present and future
Holders of this Note shall be cumulative and may be exercised singly,
concurrently or successively.  This Note shall bind the Company and its
successors and assigns.


6.7            Notices.  Any notice required or permitted to be given hereunder
shall be made as follows:
To the Company:
Mr. Sean Entin
R Squared Contracting, Inc.
5171 Santa Fe Street; Suite I
San Diego, CA 92103


To the Holder:
 
                 



6.8           Construction.  The headings of Sections in this Convertible Note
are provided for convenience only and will not affect its construction or
interpretation.  All references to Articles or Sections refer to Articles and
Sections of this Note unless otherwise specified.


6.9           Attachment 1. Attachment 1 is hereby incorporated by reference as
a part of this Convertible Note. Attachment 1 sets forth the Holder’s status as
an accredited investor and the Risk Factors referenced in Article 4, above.


In Witness Whereof, the Company has executed and delivered this Convertible Note
as of the date first set forth above.




Holder
         
Name
               
R SQUARED CONTRACTING, INC.
             
By:
   
 
   
Name:
         
Title:
   





Subscription Agreement
Page 9 of 9
 
 

--------------------------------------------------------------------------------